IN THE SUPREME COURT OF PENNSYLVANIA




                                           :
 In Re: Accreditation of the National      :     No. 188
 Elder Law Foundation as Certifying        :
 Organization for Elder Law                :      Disciplinary Rules Docket
                                           :
                                           :




                                        ORDER



PER CURIAM


      AND NOW, this 14th day of November, 2019, upon consideration of the

recommendation of the Pennsylvania Bar Association Review and Certifying Board, the

National Elder Law Foundation is hereby reaccredited as a certifying organization for

elder law for a period of five (5) years, beginning on January 26, 2020.